Exhibit 10.2

SUPPLEMENTAL EXECUTIVE BENEFIT PLAN

OF

THE DUN & BRADSTREET CORPORATION

As Amended and Restated Effective June 30, 2007

 

--------------------------------------------------------------------------------

PREAMBLE

The principal purpose of this Supplemental Executive Benefit Plan is to ensure
the payment of a competitive level of retirement income and disability benefits
in order to attract, retain and motivate selected executives of the Corporation
and its affiliated companies.

Section 1.

Definitions

1.1 “Affiliate” means any corporation, partnership, division or other
organization controlling, controlled by or under common control with the
Corporation or any joint venture entered into by the Corporation.

1.2 “Average Final Compensation” means the greater of (a) or (b), below:

(a) A Participant’s or Vested Former Participant’s average annual Compensation
during the five (5) consecutive twelve (12) month periods in the last ten
(10) consecutive twelve (12) month periods of his or her Credited Service (or
during the total number of consecutive twelve (12) month periods if fewer than
five (5)), prior to the relevant date of calculation under the Plan, affording
the highest such average annual Compensation. If actual monthly Compensation for
any month during the one hundred twenty (120) month computational period is
unavailable, Compensation for such month shall be determined by dividing the
Participant’s or Vested Former Participant’s Compensation for the twelve
(12) month period in which such month occurs by twelve (12). In the event any
Participant or Vested Former Participant is regularly employed for at least one
thousand (1,000) hours but less than eighteen hundred (1,800) hours, his or her
earnings shall be annualized under uniform rules adopted by the Committee. For
purposes of the foregoing, Average Final Compensation will not include an
employee’s Compensation while the employee is a Vested Former Participant or a
Former Participant but will include Compensation from the date of the
Participant’s employment with the Corporation or an Affiliate.

(b) If the Participant is disabled at the time of his Retirement, the
Participant’s Basic Earnings.

1.3 “Basic Disability Plan” means as to any Participant either (a) the long-term
disability plan of the Corporation or an Affiliate pursuant to which long-term
disability benefits are payable to such Participant or (b) if the Affiliate
which employs such Participant has not adopted a long-term disability plan, the
long-term disability plan of the Corporation.

 



--------------------------------------------------------------------------------

1.4 “Basic Disability Plan Benefit” means the amount of benefits actually
payable to a Participant from the Basic Disability Plan or which would be
payable if the Participant were a member of such Plan. For purposes of
determining a Participant’s Basic Disability Plan Benefit, a disability benefit
shall not be treated as actually payable to a Participant unless the Participant
is actually covered by a long-term disability plan of the Corporation or an
Affiliate.

1.5 “Basic Earnings” means the total amount paid by the Corporation or any
Affiliate to a Participant in the twelve (12) months immediately preceding the
onset of the Participant’s disability, (a) including salary, wages, regular cash
bonuses and commissions, lump sum payments in lieu of foregone merit increases,
“bonus buyouts” as the result of job changes, and any portion of such amounts
(i) voluntarily deferred or reduced by the Participant under any employee
benefit plan of the Corporation or any Affiliate available to all levels of
Employees of the Corporation and/or any Affiliate(s) on a non-discriminatory
basis upon satisfaction of eligibility requirements or (ii) voluntarily deferred
or reduced under any executive deferral plan of the Corporation or any Affiliate
(so long as such amounts would otherwise not have been excluded had they not
been deferred), but (b) excluding any pension, retainers, severance pay, special
stay-on bonus payments, income derived from stock options, stock appreciation
rights and restricted stock awards and dispositions of stock acquired
thereunder, payments dependent upon any contingency after the period of Credited
Service and other special remuneration (including performance units).

1.6 “Basic Plan” means, as to any Participant or Vested Former Participant, the
defined benefit pension plan of the Corporation or an Affiliate, which is
intended to meet the requirements of Section 401(a) of the Code and pursuant to
which retirement benefits are payable to such Participant or Vested Former
Participant or to the Surviving Spouse or designated beneficiary of a deceased
Participant or Vested Former Participant.

1.7 “Basic Plan Benefit” means the amount of benefits payable from the Basic
Plan to a Participant or Vested Former Participant.

1.8 “Board” means the Board of Directors of The Dun & Bradstreet Corporation.

1.9 “Change in Control” means:

(a) Any “person,” as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Corporation, any trustee or other fiduciary holding securities under an employee
benefit plan of the Corporation, or any Corporation owned, directly or
indirectly, by the shareholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing twenty percent
(20%) or more of the combined voting power of the Corporation’s then outstanding
securities;

(b) during any period of twenty-four (24) months (not including any period prior
to the effective date of this provision), individuals who at the beginning of
such period constitute the Board, and any new director (other than (i) a
director designated by a person who has entered into an agreement with the
Corporation to effect a transaction described

 

2



--------------------------------------------------------------------------------

in clause (a), (c) or (d) of this Section), (ii) a director designated by any
Person (including the Corporation) who publicly announces an intention to take
or to consider taking actions (including, but not limited to, an actual or
threatened proxy contest) which if consummated would constitute a Change in
Control, or (iii) a director designated by any Person who is the Beneficial
Owner, directly or indirectly, of securities of the Corporation representing ten
percent (10%) or more of the combined voting power of the Corporation’s
securities) whose election by the Board or nomination for election by the
Corporation’s shareholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved cease for any reason to constitute at least a majority
thereof;

(c) the shareholders of the Corporation approve a merger or consolidation of the
Corporation with any other company, other than (i) a merger or consolidation
which would result in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation and (ii) after which no Person holds twenty
percent (20%) or more of the combined voting power of the then outstanding
securities of the Corporation or such surviving entity; or

(d) the shareholders of the Corporation approve a plan of complete liquidation
of the Corporation or an agreement for the sale or disposition by the
Corporation of all or substantially all of the Corporation’s assets.

1.10 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.11 “Committee” means the Compensation and Benefits Committee of the Board.

1.12 “Corporation” means The Dun & Bradstreet Corporation, a Delaware
corporation, and any successor or assigns thereto.

1.12A “Compensation” means the total amount paid by the Corporation or an
Affiliate to a Participant or Vested Former Participant (other than amounts paid
after termination of employment) with respect to any period of Credited Service
as salary, wages, overtime, regular cash bonuses and commissions, lump sum
payments in lieu of foregone merit increases, ‘bonus buyouts’ as the result of
job changes, and any portion of such amounts voluntarily deferred or reduced by
the Participant or Vested Former Participant under any employee benefit plan of
the Corporation or an Affiliate available to all levels of employees of the
Corporation or the Affiliate on a non-discriminatory basis upon satisfaction of
eligibility requirements and voluntarily deferred or reduced under any executive
deferral plan of the Corporation or an Affiliate (provided such amounts
otherwise would not have been excluded had they not been deferred), but
excluding any pension, retainers, severance pay, special stay-on bonus payments,
income derived from stock options, stock appreciation rights and dispositions of
stock acquired thereunder, payments dependent upon any contingency after the
period of Credited Service and

 

3



--------------------------------------------------------------------------------

other special remunerations (including performance units). Compensation shall
include elective amounts that are not includible in gross income of the
Participant or Vested Former Participant by reason of Sections 125, 132(f)(4)
(for years beginning on and after January 1, 2001), 402(e)(3), 402(h) or 403(b)
of the Code.

In the case of a Participant or Vested Former Participant who is transferred to
an entity which is not an Affiliate during a year, Compensation shall be the
amount received by the Participant or Vested Former Participant prior to such
transfer. If a Participant’s or Vested Former Participant’s service with the
Corporation or an Affiliate is continued during a period of authorized leave of
absence for the purposes of military service, for the purposes of determining
Average Final Compensation, the Participant or Vested Former Participant shall
be deemed to continue to receive the salary he or she was receiving at the time
such leave commenced. In all cases of paid leave, the Participant’s or Vested
Former Participant’s Compensation during such period of leave shall be included
for the purposes of determining Average Final Compensation.

1.13 “Credited Service” means a Participant’s, Former Participant’s or Vested
Former Participant’s Credited Service as defined in The Dun & Bradstreet
Corporation Retirement Account (as in effect on December 31, 2006), except that
Credited Service will include service while the Participant is receiving
Disability Benefits and service from the date the Participant, Former
Participant or Vested Former Participant was employed by the Corporation or an
Affiliate, but will not include service while an employee is a Former
Participant or Vested Former Participant. In the case of an acquired company,
however, the Participant’s, Former Participant’s or Vested Former Participant’s
service with that company prior to the date of acquisition will not be counted
unless such service is recognized for benefit accrual purposes under the
relevant Basic Plan. Effective July 1, 2007, no Participant, Former Participant
or Vested Former Participant shall be credited with any additional years of
Credited Service for purposes of calculating any benefit under the Plan, but
Credited Service subsequent to July 1, 2007 shall be taken into account for
purposes of calculating Average Final Compensation and for purposes of
determining eligibility for benefits under the Plan and identification of Vested
Former Participants.

1.14 “Disability Benefit” means the benefits provided to Participants and Vested
Former Participants pursuant to Section 5 of the Plan.

1.15 “Effective Date” means July 1, 1989.

1.16 “Election” means an election as to the form of benefit payment made
pursuant to Section 4.5 of the Plan.

1.17 “Election Date” means the date that a properly completed election form with
respect to an Election or a Special Election is received by the Corporation’s
Treasurer.

1.18 “Former Participant” means an employee who has not completed five (5) or
more years of Credited Service at the time his employment with the Corporation
or an Affiliate terminates or at the time he was removed, upon written notice by
the Chief Executive Officer of the Corporation and with the approval of the
Committee, from further participation in the Plan.

 

4



--------------------------------------------------------------------------------

1.19 “Other Disability Income” means (a) the disability insurance benefit that
the Participant is entitled to receive under the Federal Social Security Act
while he is receiving the Basic Disability Plan Benefit and (b) the disability
income payable to a Participant from the following sources:

(i) any supplemental executive disability plan of any Affiliate; and

(ii) any other contract, agreement or other arrangement with the Corporation or
an Affiliate (excluding any Basic Disability Plan) to the extent it provides
disability benefits.

1.20 “Other Retirement Income” means (a) (i) the Social Security retirement
benefit that the Participant or Vested Former Participant is entitled to receive
under the Federal Social Security Act as of the date of his Retirement or
(ii) if the Participant or Vested Former Participant is not eligible to receive
a Social Security retirement benefit commencing on such date, the Social
Security retirement benefit he is entitled to receive at the earliest age he is
eligible to receive such a benefit, discounted to the date his Benefit under the
Plan actually commences, using the actuarial assumptions then in use under the
relevant Basic Plan, assuming for purposes of (i) and (ii) above that for years
prior to the Participant’s employment with the Corporation and for years
following the Participant’s termination of employment with the Corporation up
until the Participant attains age sixty-two (62), the Participant earned
compensation so as to accrue the maximum Social Security benefits, and (b) the
retirement income payable to a Participant or Vested Former Participant from the
following sources:

(a) any retirement benefits equalization plan of the Corporation or an Affiliate
or any former Affiliate, the purpose of which is to provide the Participant or
Vested Former Participant with the benefits he is precluded from receiving under
any relevant Basic Plan as a result of limitations under the Internal Revenue
Code; and

(b) any supplemental executive retirement plan of any Affiliate; and

(c) any other contract, agreement or other arrangement with the Corporation or
an Affiliate or any former Affiliate (excluding any Basic Plan and any defined
contribution plan intended to meet the requirements of Section 401(a) of the
Code) to the extent it provides retirement or pension benefits.

1.21 “Participant” means an employee of the Corporation or an Affiliate who
becomes a participant in the Plan pursuant to Section 2 and has not been removed
pursuant to Section 2.2.

1.22 “Plan” means this Supplemental Executive Benefit Plan of The Dun &
Bradstreet Corporation, as amended from time to time.

1.23 “Potential Change in Control” means:

(a) the Corporation enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control of the Corporation;

 

5



--------------------------------------------------------------------------------

(b) any person (including the Corporation) publicly announces an intention to
take or to consider taking actions which if consummated would constitute a
Change in Control of the Corporation;

(c) any person, other than a trustee or their fiduciary holding securities under
an employee benefit plan of the Corporation (or a Corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation), who is or becomes
the beneficial owner, directly or indirectly, of securities of the Corporation
representing nine and one half percent (9.5%) or more of the combined voting
power of the Corporation’s then outstanding securities, increases his beneficial
ownership of such securities by five percent (5%) or more over the percentage so
owned by such person; or

(d) the Board adopts a resolution to the effect that, for purposes of this Plan,
a Potential Change in Control of the Corporation has occurred.

1.24 “Retirement” means the termination, other than at death, of a Participant’s
or Vested Former Participant’s employment with the Corporation or an Affiliate
(a) after reaching age fifty-five (55) and completing ten (10) years of Vesting
Service, or (b) immediately following the cessation of the payment of Disability
Benefits under the Plan to such Participant or Vested Former Participant while
he is still disabled, as such term is defined under the Basic Disability Plan.

1.25 “Retirement Benefit” means the benefits provided to Participants and Vested
Former Participants pursuant to Section 4 of the Plan.

1.26 “Special Election” means an election as to the form of benefit payment made
pursuant to Section 4.6 of the Plan.

1.27 “Surviving Spouse” means the spouse of a deceased Participant or Vested
Former Participant to whom such Participant or Vested Former Participant is
legally married immediately preceding such Participant or Vested Former
Participant’s death.

1.28 “Surviving Spouse’s Benefits” mean the benefits provided to a Participant’s
or Vested Former Participant’s Surviving Spouse pursuant to Section 6 of the
Plan.

1.29 “Vested Former Participant” means an employee who completed five (5) or
more years of Credited Service at the time his employment with the Corporation
or an Affiliate terminated or at the time he was removed, upon written notice by
the Chief Executive Officer of the Corporation and with the approval of the
Committee, from further participation in the Plan.

1.30 The masculine gender, where appearing in the Plan, will be deemed to
include the feminine gender, and the singular may include the plural, unless the
context clearly indicates to the contrary.

 

6



--------------------------------------------------------------------------------

Section 2.

Eligibility and Participation

2.1 All key management employees of the Corporation and its Affiliates who are
responsible for the management, growth or protection of the business of the
Corporation and its Affiliates, who are designated by the Chief Executive
Officer of the Corporation in writing, are eligible, upon approval by the
Committee, for participation in the Plan as of the effective date of such
designation.

2.2 A Participant’s participation in the Plan shall terminate upon termination
of his or her employment. Prior to termination of employment, a Participant may
be removed, upon written notice by the Chief Executive Officer of the
Corporation and with the approval of the Committee, from further participation
in the Plan. As of the date of termination or removal, no further benefits shall
accrue to such individual.

Section 3.

Eligibility For Benefits

3.1 Each Participant or Vested Former Participant is eligible for an annual
Retirement Benefit under this Plan upon Retirement, or upon termination of
employment with the Corporation before Retirement after completing five (5) or
more years of Credited Service.

3.2 Each Participant is eligible to commence receiving a Disability Benefit
under this Plan upon the actual or deemed commencement of benefits under the
relevant Basic Disability Plan. Notwithstanding the above, a Participant may not
receive a Disability Benefit if he has not previously enrolled for the maximum
disability insurance coverage available under the relevant Basic Disability
Plan.

3.3 Notwithstanding any other provision of the Plan to the contrary, no benefits
or no further benefits, as the case may be, shall be paid to a Participant,
Vested Former Participant or Surviving Spouse if the Committee reasonably
determines that such Participant or Vested Former Participant has:

(a) to the detriment of the Corporation or any Affiliate, directly or indirectly
acquired, without the prior written consent of the Committee, an interest in any
other company, firm, association, or organization (other than an investment
interest of less than one percent (1%) in a publicly-owned company or
organization), the business of which is in direct competition with any business
of the Corporation or an Affiliate;

(b) to the detriment of the Corporation or any Affiliate, directly or indirectly
competed with the Corporation or any Affiliate as an owner, employee, partner,
director or contractor of a business, in a field of business activity in which
the Participant or Vested Former Participant has been primarily engaged on
behalf of the Corporation or any Affiliate or in which he has considerable
knowledge as a result of his employment by the Corporation or any Affiliate,
either for his own benefit or with any person other than the Corporation or any
Affiliate, without the prior written consent of the Committee; or

 

7



--------------------------------------------------------------------------------

(c) been discharged from employment with the Corporation or any Affiliate for
“Cause”. “Cause” shall include the occurrence of any of the following events or
such other dishonest or disloyal act or omission as the Committee reasonably
determines to be “cause”:

(i) the Participant or Vested Former Participant has misappropriated any funds
or property of the Corporation or any Affiliate or committed any other act of
willful malfeasance or willful misconduct in connection with his or her
employment;

(ii) the Participant or Vested Former Participant has, without the prior
knowledge or written consent of the Committee, obtained personal profit as a
result of any transaction by a third party with the Corporation or any
Affiliate;

(iii) the Participant or Vested Former Participant has sold or otherwise
imparted to any person, firm, or corporation the names of the customers of the
Corporation or any Affiliate or any confidential records, data, formulae,
specifications and other trade secrets or other information of value to the
Corporation or any Affiliate derived by his or her association with the
Corporation or any Affiliate;

(iv) the Participant or Vested Former Participant fails, on a continuing basis,
to perform such duties as are requested by any employee to whom the Participant
or Vested Former Participant reports or the Board; or

(v) the Participant or Vested Former Participant commits any felony or any
misdemeanor involving moral turpitude.

In any case described in this Section 3.3, the Participant, Vested Former
Participant or Surviving Spouse shall be given prior written notice that no
benefits or no further benefits, as the case may be, will be paid to such
Participant, Vested Former Participant or Surviving Spouse. Such written notice
shall specify the particular act(s), or failures to act, on the basis of which
the decision to terminate benefits has been made.

3.4 (a) Notwithstanding any other provision of the Plan to the contrary, a
Participant or Vested Former Participant who receives in a lump sum any portion
of his Retirement Benefit pursuant to an Election or Special Election shall
receive such lump sum portion of his Retirement Benefit subject to the condition
that if such Participant or Vested Former Participant engages in any of the acts
described in clause (i) or (ii) of Section 3.3(c), then such Participant or
Vested Former Participant shall, within sixty (60) days after written notice by
the Corporation, repay to the Corporation the amount described in
Section 3.4(b).

(b) The amount described under this Section 3.4(b) shall equal the amount, as
determined by the Committee, of the Participant’s or Vested Former Participant’s
lump sum benefit paid under this Plan to which such Participant or Vested Former
Participant would not have been entitled, if such lump sum benefit had instead
been payable in the form of an annuity under this Plan and such annuity payments
were subject to the provisions of Section 3.3.

 

8



--------------------------------------------------------------------------------

3.5 Notwithstanding any provision of the Plan to the contrary, if a Participant
or Surviving Spouse of a Participant under the Plan receives a benefit under the
Executive Retirement Plan of The Dun & Bradstreet Corporation, he or she will be
deemed to have waived all rights and claims with respect to any benefit under
the Plan.

Section 4.

Amount and Form of Retirement Benefits

4.1 The Retirement Benefit provided by the Plan is designed to provide each
Participant and Vested Former Participant with an annual pension from the Plan
and certain other sources equal to his Retirement Benefit as hereinafter
specified. Thus, the Retirement Benefits described hereunder as payable to
Participants and Vested Former Participants will be offset by retirement
benefits payable from sources outside the Plan as specified herein.

4.2 (a) The Retirement Benefit of a Participant or Vested Former Participant
upon Retirement shall be an annual benefit equal to

(i) for a Participant or Vested Former Participant who had attained age fifty
(50) and had been credited with at least ten (10) years of Vesting Service as of
January 15, 1997 or a Participant or Vested Former Participant whose age plus
years of Vesting Service is equal to or greater than seventy (70) as of
January 15, 1997, or other individuals designated by the Chief Executive
Officer: fifty percent (50%) of his Average Final Compensation with respect to
his first ten (10) years of Credited Service completed prior to July 1, 2007,
plus two percent (2%) of such Average Final Compensation for each year of
Credited Service completed prior to July 1, 2007 in excess of ten (10) years of
Credited Service, but not to exceed fifteen (15) years of Credited Service,
offset by his Other Retirement Income and his Basic Plan Benefit; a full month
is credited for each completed and partial month of age and Credited Service
completed prior to July 1, 2007;

(ii) for each other Participant or Vested Former Participant: forty percent
(40%) of his Average Final Compensation with respect to his first ten (10) years
of Credited Service completed prior to July 1, 2007, plus two percent (2%) of
Average Final Compensation for each year of Credited Service in excess of ten
(10) years of Credited Service completed prior to July 1, 2007, but not to
exceed twenty (20) years of Credited Service, offset by his Other Retirement
Income and his Basic Plan Benefit. A full month is credited for each completed
and partial month of Credited Service completed prior to July 1, 2007. If such a
Participant or Vested Former Participant retires before age sixty (60) without
the Corporation’s consent, his Retirement Benefit shall be reduced by three
percent (3%) for each year or fraction thereof that Retirement commenced prior
to reaching age sixty (60).

(b) Any portion of the Retirement Benefit provided under this Section 4.2
payable in the form of an annuity pursuant to Section 4.4 shall be payable in
monthly installments and will commence on the first day of the calendar month
coinciding with or next

 

9



--------------------------------------------------------------------------------

following the day the Participant or Vested Former Participant retires, and any
portion of such Retirement Benefit payable in a lump sum pursuant to Section 4.4
shall be paid on the date that is sixty (60) days after the date when annuity
payments under this Section 4.2 commence, or would commence if any portion of
the Retirement Benefit were payable in the form of an annuity, or as soon as
practicable thereafter, provided the Committee has approved any such lump sum
payments.

4.3 (a) Subject to Section 4.3(c), the Retirement Benefit of a Participant or
Vested Former Participant who terminates employment with the Corporation with
five (5) or more years of Credited Service before he is eligible to retire under
the relevant Basic Plan shall be an annual benefit equal to

(i) for a Participant or Vested Former Participant who had attained age fifty
(50) and had been credited with at least ten (10) years of Vesting Service as of
January 15, 1997 or a Participant or Vested Former Participant whose age plus
years of Vesting Service is equal to or greater than seventy (70) as of
January 15, 1997, or other individuals designated by the Chief Executive
Officer: twenty-five percent (25%) of his Average Final Compensation for his
first five (5) years of Credited Service completed prior to July 1, 2007, plus
five percent (5%) of Average Final Compensation for each additional year of
Credited Service completed prior to July 1, 2007 between six (6) and ten
(10) years of Credited Service, plus two percent (2%) of Average Final
Compensation for each additional year of Credited Service completed prior to
July 1, 2007 from eleven (11) to fifteen (15) years, offset by his Other
Retirement Income and his Basic Plan Benefit; a full month is credited for each
completed and partial month of Credited Service completed prior to July 1, 2007;
and

(ii) for each other Participant or Vested Former Participant: twenty percent
(20%) of his Average Final Compensation with respect to his first five (5) years
of Credited Service completed prior to July 1, 2007, plus four percent (4%) of
Average Final Compensation for each additional year of Credited Service
completed prior to July 1, 2007 between six (6) and ten (10) years of Credited
Service, plus two percent (2%) of Average Final Compensation for each additional
year of Credited Service completed prior to July 1, 2007 from eleven (11) to
twenty (20) years, offset by his Other Retirement Income and his Basic Plan
Benefit; a full month is credited for each completed and partial month of
Credited Service completed prior to July 1, 2007.

(b) Any portion of the Retirement Benefit provided under this Section 4.3
payable in the form of an annuity pursuant to Section 4.4 shall be payable in
monthly installments and will commence on the first day of the calendar month
coinciding with or next following the day the Participant or Vested Former
Participant reaches age fifty-five (55) or the date of his termination, if
later, and any portion of such Retirement Benefit payable in a lump sum pursuant
to Section 4.4 shall be paid on the date that is sixty (60) days after the date
when annuity payments under this Section 4.3 commence, or would commence if any
portion of the Retirement Benefit were payable in the form of an annuity, or as
soon as practicable thereafter, provided the Committee has approved any such
lump sum payments.

(c) If a Participant or Vested Former Participant terminates employment with the
Corporation without the Corporation’s consent, and the payment of his

 

10



--------------------------------------------------------------------------------

Retirement Benefit commences, or would commence if it were payable in the form
of an annuity, before he reaches age sixty (60), his Retirement Benefit shall be
reduced by ten percent (10%) for each year or fraction thereof that the payment
of his Retirement Benefit commences, or would commence if it were payable in the
form of an annuity, prior to his reaching age sixty (60).

4.4 (a) Except as provided under Section 4.4(b) or Section 4.4(c), a Retirement
Benefit under this Plan shall be payable to a Participant or Vested Former
Participant in the form of a straight life annuity and without regard to any
optional form of benefits elected under the Basic Plan.

(b) If a Participant or a Vested Former Participant makes an Election while he
is a Participant pursuant to Section 4.5 or a Special Election pursuant to
Section 4.6 and such Election or Special Election becomes effective (i) prior to
the date such Participant or such Vested Former Participant retires or
terminates employment with the Corporation or an Affiliate and (ii) while he was
still a Participant, a Retirement Benefit under this Plan shall be payable to
such Participant or such Vested Former Participant in the form or combination of
forms of payment elected pursuant to such Election or Special Election under
Section 4.5 or Section 4.6, as the case may be, and without regard to any
optional form of benefit elected under the Basic Plan. Any lump sum distribution
of a Participant’s or Vested Former Participant’s Retirement Benefit under the
Plan shall fully satisfy all present and future Plan liability with respect to
such Participant or Vested Former Participant for such portion or all of such
Retirement Benefit so distributed.

(c) Notwithstanding any Election or Special Election made under Section 4.5 or
4.6, if the lump sum value, determined in the same manner as provided under
Section 4.5(a), of a Participant’s or Vested Former Participant’s Retirement
Benefit is Ten Thousand Dollars ($10,000) or less at the time such Retirement
Benefit is payable under this Plan, such benefit shall be payable as a lump sum.

(d) If the Retirement Benefit under this Plan is payable to a Participant or
Vested Former Participant in a different form and/or at a different time than
his Other Retirement Income or his Basic Plan Benefits, the offset provided in
this Plan for such Participant’s or Vested Former Participant’s Other Retirement
Income and Basic Plan Benefit shall be converted, using actuarial assumptions
that are reasonable and appropriate and in accordance with applicable law at the
time the benefit under this Plan is determined, to the extent required as
follows, but solely for purposes of calculating the amount of such offset:

(i) a percentage of the benefits to be offset equal to the percentage of such
Participant’s or Vested Former Participant’s benefits payable in the form of an
annuity under this Plan shall be actuarially converted to the extent required
into the form of a straight life annuity, commencing at the time such benefits
payable under this Plan commence or on the date such Participant or Vested
Former Participant would first become eligible for the payment of such benefits
under this Plan, if earlier; and

 

11



--------------------------------------------------------------------------------

(ii) the balance, if any, of the benefits to be offset shall be actuarially
converted to a lump sum payment payable on the date which is sixty (60) days
after the date described in Section 4.4(d)(i).

4.5 (a) A Participant may elect, on a form supplied by the Committee, to receive
all, none, or a specified portion, as provided in Section 4.5(c), of his
Retirement Benefit under the Plan in a lump sum and to receive any balance of
such Retirement Benefit in the form of an annuity; provided, that any such
Election shall be effective for purposes of this Plan only if the conditions of
Section 4.5(b) are satisfied. A Participant may elect a payment form different
than the payment form previously elected by him under this Section 4.5(a) by
filing a revised election form; provided, that any such new Election shall be
effective only if the conditions of Section 4.5(b) are satisfied with respect to
such new Election. Any prior Election made by a Participant that has satisfied
the conditions of Section 4.5(b) remains effective for purposes of the Plan
until such Participant has made a new Election satisfying the conditions of
Section 4.5(b). The amount of any portion of a Participant’s or a Vested Former
Participant’s Retirement Benefit payable as a lump sum under this Section 4.5
will equal the present value of such portion of the Retirement Benefit, and such
present value shall be determined (i) based on a discount rate equal to
eighty-five percent (85%) of the average of the fifteen (15) year non-callable
U.S. Treasury bond yields as of the close of business on the last business day
of each of the three months immediately preceding the date the annuity value is
determined and (ii) using the 1983 Group Annuity Mortality Table.

(b) A Participant’s Election under Section 4.5(a) becomes effective only if the
following conditions are satisfied: (i) such Participant remains in the
employment of the Corporation or an Affiliate, as the case may be, for the full
twelve (12) calendar months immediately following the Election Date of such
Election, except in case of death or disability of such Participant as provided
in Section 4.5(d), and (ii) such Participant complies with the administrative
procedures set forth by the Committee with respect to the making of the
Election.

(c) A Participant making an election under Section 4.5(a) may specify the
portion of his Retirement Benefit under the Plan to be received in a lump sum as
follows: zero percent (0%), twenty-five percent (25%), fifty percent (50%),
seventy-five percent (75%) or one hundred percent (100%).

(d) In the event a Participant who has made an Election pursuant to
Section 4.5(a) dies or becomes totally and permanently disabled for purposes of
the relevant Basic Disability Plan while employed by the Corporation or an
Affiliate and such death or total and permanent disability occurs during the
twelve (12) calendar month period, as described under Section 4.5(b)(i),
immediately following the Election Date of such Election, the condition under
Section 4.5(b)(i) shall be deemed satisfied with respect to such Participant.

4.6 (a) Any Participant (except the Chairman of the Board of Directors of the
Corporation on December 21, 1994) who, as of December 31, 1994 (i) is age
fifty-four (54) or older and (ii) has at least four (4) years of Credited
Service, may elect, on a form supplied by the Committee, to receive all, none,
or a specified portion, in the same percentages as described in Section 4.5(c),
of his Retirement Benefit under the Plan in a lump sum and to receive any
balance of such Retirement Benefit in the form of an annuity; provided, that any
such Special

 

12



--------------------------------------------------------------------------------

Election shall be effective for purposes of this Plan only if such Participant
remains in employment with the Corporation or an Affiliate, as the case may be,
for the one (1) calendar month immediately following the Election Date, except
in the case of death or total and permanent disability as provided in
Section 4.6(b), and complies with the administrative procedures set forth by the
Committee for making such Special Election; and provided further, that the
Election Date with respect to any such Special Election is not later than
January 31, 1995. The amount of any portion of a Participant’s or a Vested
Former Participant’s Retirement Benefit payable as a lump sum under this
Section 4.6 will equal the present value of such portion of the Retirement
Benefit, and such present value shall be determined (A) based on a discount rate
equal to the average of eighty-five percent (85%) of the fifteen (15) year
non-callable U.S. Treasury bond yields as of the close of business on the last
business day of each of the three (3) months immediately preceding the date the
annuity value is determined, and (B) using the 1993 Group Annuity Mortality
Table.

(b) In the event a Participant who has made a Special Election pursuant to
Section 4.6(a) dies or becomes totally and permanently disabled for purposes of
the relevant Basic Disability Plan while employed by the Corporation or an
Affiliate and such death or total and permanent disability occurs during the
one (1) calendar month period, as described under Section 4.6(a) immediately
following the Election Date of such Special Election, the condition under
Section 4.6(a) requiring that such Participant remain employed with the
Corporation or an Affiliate, as the case may be, for the one (1) calendar month
period immediately following the Election Date of such Election shall be deemed
satisfied.

4.7 Subject to Section 3.1, Section 3.3, Section 3.4 and the foregoing
limitations of this Section 4, the Retirement Benefit of each Participant and
Vested Former Participant under the Plan shall at all times be one hundred
percent (100%) vested and nonforfeitable.

4.8 (a) Subject to Section 4.8(c), the Corporation shall indemnify each
Participant, Vested Former Participant and Surviving Spouse who receives any
portion of a Retirement Benefit or Surviving Spouse’s Benefit under this Plan in
the form of an annuity for any interest and penalties that may be assessed by
the U.S. Internal Revenue Service (the “IRS”) with respect to U.S. federal
income tax on such benefits (payable under the Plan in the form of an annuity)
upon final settlement or judgment with respect to any such assessment in favor
of the IRS, provided the basis for the assessment is that the amendment of the
Plan to provide for the Election or the Special Election causes the Participant,
Vested Former Participant or Surviving Spouse, as the case may be, to be treated
as being in constructive receipt of such benefits prior to the time when such
benefits are actually payable under the Plan.

(b) In case any assessment shall be made against a Participant, Vested Former
Participant or Surviving Spouse as described in Section 4.8(a), such
Participant, Vested Former Participant or Surviving Spouse, as the case may be
(the “indemnified party”), shall promptly notify the Corporation’s Treasurer in
writing and the Corporation, upon request of such indemnified party, shall
select and retain an accountant or legal counsel reasonably satisfactory to the
indemnified party to represent the indemnified party in connection with such
assessment and shall pay the fees and expenses of such an accountant or legal
counsel related to such representation, and the Corporation shall have the right
to determine how and when such

 

13



--------------------------------------------------------------------------------

assessment by the IRS should be settled, litigated or appealed. In connection
with any such assessment, any indemnified party shall have the right to retain
his own accountant or legal counsel, but the fees and expenses of such
accountant or legal counsel shall be at the expense of such indemnified party
unless the Corporation and the indemnified party shall have mutually agreed to
the retention of such accountant or legal counsel.

(c) The Corporation shall not be liable for any payments under this Section 4.8
with respect to any assessment described in Section 4.8(a) if a Participant,
Vested Former Participant or Surviving Spouse against whom such assessment is
made has not promptly notified or allowed the Corporation to participate with
respect to such assessment in the manner described in Section 4.8(b) or,
following demand by the Corporation, has not made the deposit to avoid
additional interest or penalties as described in Section 4.8(d) or has agreed
to, or otherwise settled with the IRS with respect to, such assessment without
the Corporation’s written consent; provided, however, if (i) such assessment is
settled with such consent or if there is a final judgment for the IRS, (ii) the
Corporation has been notified and allowed to participate in the manner as
provided in Section 4.8(b), and (iii) such Participant, Vested Former
Participant or Surviving Spouse has made any required deposit to avoid
additional interest or penalty as described in Section 4.8(d), the Corporation
agrees to indemnify the indemnified party to the extent set forth in this
Section 4.8.

(d) In the event a final settlement or judgment with respect to an assessment as
described under Section 4.8 has been made against a Participant, Vested Former
Participant or Surviving Spouse, such Participant, Vested Former Participant or
Surviving Spouse may elect to receive a portion or all of his Retirement Benefit
or Surviving Spouse’s Benefit that is otherwise payable as an annuity under the
Plan in the form of a lump sum in accordance with procedures as the Committee
may set forth, and such lump sum distribution will be made as soon as
practicable after any such election. At the time such assessment is made against
such Participant, Vested Former Participant or Surviving Spouse (the “assessed
party”) and prior to any final settlement or judgment with respect to such
assessment, if so directed by the Corporation, such assessed party shall, as a
condition to receiving any indemnity under this Section 4.8, as soon as
practicable after notification of such assessment make a deposit with the IRS to
avoid any additional interest or penalties with respect to such assessment and,
upon the request of such assessed party, the Corporation shall lend, or arrange
for the lending to, such assessed party a portion of his remaining Retirement
Benefit or Surviving Spouse’s Benefit under the Plan, not to exceed the lump sum
value of such benefit under the Plan, determined using the actuarial assumptions
set forth in Section 4.5(a), solely for purposes of providing the assessed party
with funds to make a deposit with the IRS to avoid any additional interest or
penalties with respect to such assessment.

Section 5.

Disability Benefits

5.1 The Disability Benefit provided by the Plan is designed to provide each
Participant with a disability benefit from the Plan and certain other sources
equal to his Disability Benefit as hereinafter specified. Thus, Disability
Benefits described hereunder as payable to Participants will be offset by
disability benefits payable from sources outside the Plan (other than benefits
payable under the relevant Basic Disability Plan) as specified herein.

 

14



--------------------------------------------------------------------------------

5.2 In the event that a Participant has become totally and permanently disabled
for the purposes of the relevant Basic Disability Plan, an annual Disability
Benefit shall be payable in monthly installments under this Plan during the same
period as disability benefits are actually or deemed paid by the relevant Basic
Disability Plan, in an amount equal to sixty percent (60%) of the Participant’s
Basic Earnings. Such Disability Benefit shall be offset by the Participant’s
Other Disability Income, if any. A Participant’s Disability Benefits shall also
be offset by the Participant’s Basic Plan Benefit, if the Participant’s Basic
Disability Plan Benefit does not already include such an offset.

Section 6.

Surviving Spouse’s Benefits

6.1 Upon the death of a Participant or Vested Former Participant, while employed
by the Corporation or an Affiliate, who has completed at least ten (10) years of
Credited Service with the Corporation or an Affiliate and has attained age
fifty-five (55), his Surviving Spouse will be entitled to a Surviving Spouse’s
Benefit under this Plan equal to fifty percent (50%) of the Retirement Benefit
that would have been provided from the Plan had the Participant or Vested Former
Participant retired from the Corporation or an Affiliate with the Corporation’s
consent, on the date of his death.

6.2 Upon the death of a Participant or Vested Former Participant, while employed
by the Corporation or an Affiliate, who has completed at least five (5) years of
Credited Service with the Corporation or an Affiliate and has not attained age
fifty-five (55), his Surviving Spouse will be entitled to a Surviving Spouse’s
Benefit under this Plan equal to fifty percent (50%) of the Retirement Benefit
that would have been provided from the Plan had the Participant or Vested Former
Participant terminated employment with the Corporation or an Affiliate on the
date of his death with the Corporation’s consent, and elected to have the
payment of his Basic Plan Benefit commence at age fifty-five (55) in the form of
a straight life annuity.

6.3 Upon the death of a Vested Former Participant while no longer employed by
the Corporation or an Affiliate, who has not attained age fifty-five (55), his
Surviving Spouse will be entitled to a Surviving Spouse’s Benefit under this
Plan equal to fifty percent (50%) of the Retirement Benefit that would have been
provided from the Plan to the Vested Former Participant at age fifty-five (55),
taking into account whether the Corporation consented to the termination.

6.4 Upon the death of a Participant or Vested Former Participant, while employed
by the Corporation or an Affiliate, who has completed at least five (5), but
less than ten (10) years of Credited Service with the Corporation or an
Affiliate and has attained age fifty-five (55), his Surviving Spouse will be
entitled to a Surviving Spouse’s Benefit under this Plan equal to fifty
percent (50%) of the Retirement Benefit that would have been provided from the
Plan had the Participant or Vested Former Participant terminated employment with
the Corporation or an Affiliate on the date of his death with the Corporation’s
consent and his Basic Plan Benefit commenced immediately in the form of a
straight life annuity.

 

15



--------------------------------------------------------------------------------

6.5 Upon the death of a Vested Former Participant while he is receiving
Retirement Benefits, his Surviving Spouse shall receive a Surviving Spouse’s
Benefit equal to fifty percent (50%) of the Retirement Benefit the Vested Former
Participant was receiving at the time of his death.

6.6 Except as provided in Section 6.8, the Surviving Spouse’s Benefit provided
under Section 6.1, 6.4 and 6.5 will be payable monthly, will commence as of the
first day of the month coincident with or next following the month in which the
Participant or Vested Former Participant dies, and will continue until the first
day of the month in which the Surviving Spouse dies.

6.7 Except as provided in Section 6.8, the Surviving Spouse’s Benefit provided
under Section 6.2 and 6.3 will be payable monthly, will commence as of the first
day of the month coincident with or next following the month in which the
Participant or Vested Former Participant would have attained age
fifty-five (55), and will continue until the first day of the month in which the
Surviving Spouse dies.

6.8 (a) If a Participant or a Vested Former Participant while he was a
Participant has made an Election under Section 4.5 or a Special Election under
Section 4.6 and such Election or Special Election is effective on the date of
such Participant’s or Vested Former Participant’s death, the Surviving Spouse’s
Benefit payable to a Surviving Spouse of such Participant or Vested Former
Participant will be payable in the form or combination of forms of payment so
elected by such Participant or Vested Former Participant pursuant to such
Election or Special Election. The amount of any lump sum payment under this
Section 6.8 shall be the present value of the applicable portion of the
Surviving Spouse’s Benefit payable under the Plan, and such present value shall
be determined using the actuarial assumptions set forth in Section 4.5(a). Any
lump sum distribution of a Surviving Spouse’s Benefit under the Plan shall fully
satisfy all present and future Plan liability with respect to such Surviving
Spouse for such portion or all of such Surviving Spouse’s Benefit so
distributed.

(b) Notwithstanding any Election or Special Election made under Section 4.5 or
4.6, if the lump sum value, determined in the same manner as provided under
Section 4.5(a), of a Surviving Spouse’s Benefit is Ten Thousand
Dollars ($10,000) or less at the time such Surviving Spouse’s Benefit is payable
under this Plan, such benefit shall be payable as a lump sum.

(c) Any portion of a Surviving Spouse’s Benefit provided under Section 6.1, 6.4
and 6.5 which is payable as an annuity shall be paid in the manner and at such
time as set forth in Section 6.6, and any such benefit which is payable as a
lump sum shall be paid sixty (60) days after the date when annuity payments
commence, or would commence if any portion of such Surviving Spouse’s Benefit
were payable as an annuity as set forth in Section 6.6.

 

16



--------------------------------------------------------------------------------

(d) Any portion of a Surviving Spouse’s Benefit provided under Section 6.2 and
6.3 which is payable as an annuity shall be paid in the manner and at such time
as set forth in Section 6.7, and any such benefit which is payable as a lump sum
shall be paid sixty (60) days after the date when annuity payments commence, or
would commence if any portion of such Surviving Spouse’s Benefit were payable as
an annuity, as set forth in Section 6.7.

6.9 Notwithstanding the foregoing provisions of Section 6, the amount of a
Surviving Spouse’s Benefit shall be reduced by one (1) percentage point for each
year (including a half year or more as a full year) in excess of ten (10) that
the age of the Participant or Vested Former Participant exceeds the age of the
Surviving Spouse.

Section 7.

Committee

7.1 The Board and the Committee severally (and not jointly) shall be responsible
for the administration of the Plan. The Committee shall consist of not less than
three (3) nor more than seven (7) members, as may be appointed by the Board from
time to time. Any member of the Committee may resign at will by notice to the
Board or may be removed at any time (with or without cause) by the Board.

7.2 The members of the Committee may, from time to time, allocate
responsibilities among themselves, and may delegate to any management committee,
employee, director or agent its responsibility to perform any act hereunder,
including, without limitation, those matters involving the exercise of
discretion, provided that such delegation shall be subject to revocation at any
time at its discretion.

7.3 The Committee (and its delegees) shall have the exclusive authority to
interpret the provisions of the Plan and construe all of its terms (including,
without limitation, all disputed and uncertain terms), to adopt, amend, and
rescind rules and regulations for the administration of the Plan, and generally
to conduct and administer the Plan and to make all determinations in connection
with the Plan as may be necessary or advisable. All such actions of the
Committee shall be conclusive and binding upon all Participants, Former
Participants, Vested Former Participants and Surviving Spouses. All deference
permitted by law shall be given to such interpretations, determinations and
actions.

7.4 Any action to be taken by the Committee shall be taken by a majority of its
members, either at a meeting or by written instrument approved by such majority
in the absence of a meeting. A written resolution or memorandum signed by
one (1) Committee member and the secretary of the Committee shall be sufficient
evidence to any person of any action taken pursuant to the Plan.

7.5 Any person, corporation or other entity may serve in more than one (1)
fiduciary capacity under the Plan.

 

17



--------------------------------------------------------------------------------

Section 8.

Miscellaneous

8.1 The Board may, in its sole discretion, terminate, suspend or amend this Plan
at any time or from time to time, in whole or in part. However, no termination,
suspension or amendment of the Plan may adversely affect a Participant’s or
Vested Former Participant’s vested benefit under the Plan, or a retired
Participant’s or Vested Former Participant’s right or the right of a Surviving
Spouse to receive or to continue to receive a benefit in accordance with the
Plan as in effect on the date immediately preceding the date of such
termination, suspension or amendment.

8.2 Nothing contained herein will confer upon any Participant, Former
Participant or Vested Former Participant the right to be retained in the service
of the Corporation or any Affiliate, nor will it interfere with the right of the
Corporation or any Affiliate to discharge or otherwise deal with Participants,
Former Participants or Vested Former Participants with respect to matters of
employment without regard to the existence of the Plan.

8.3 Notwithstanding anything herein to the contrary, at any time following the
termination of service of a Participant or Vested Former Participant, the
Committee may authorize, under uniform rules applicable to all Participants,
Vested Former Participants and Surviving Spouses under the Plan, a lump sum
distribution of a Participant’s, Vested Former Participant’s and/or Surviving
Spouse’s Retirement Benefit or Surviving Spouse’s Benefit under the Plan in an
amount equal to the present value of such Retirement Benefit or Surviving
Spouse’s Benefit, using the actuarial assumptions then in use for funding
purposes under The Dun & Bradstreet Corporation Retirement Account, in full
satisfaction of all present and future Plan liability with respect to such
Participant, Vested Former Participant and/or Surviving Spouse, if the amount of
such present value is less than Two Hundred Fifty Thousand Dollars ($250,000).
Such lump sum distribution may be made without the consent of the Participant,
Vested Former Participant or Surviving Spouse.

8.4 (a) Notwithstanding anything in this Plan to the contrary, if a Participant
has less than five (5) years of Credited Service at the time of a Change in
Control, and as a result of the Change in Control, and before he completes
five (5) years of Credited Service, (i) the Plan is terminated, (ii) the
Participant is removed from further participation in the Plan, or (iii) the
Participant is terminated as a result of action initiated directly or indirectly
by the Corporation or any Affiliate, such Participant shall be entitled to a
Benefit of twenty percent (20%) of his Average Final Compensation and the
Corporation will remain obligated to pay all benefits under the Plan.

(b) Notwithstanding anything in this Plan to the contrary, upon the occurrence
of a Change in Control,

(i) no reduction shall be made in a Participant’s or Vested Former Participant’s
Retirement Benefit, notwithstanding his termination of employment or Retirement
prior to age sixty (60) without the Corporation’s consent;

 

18



--------------------------------------------------------------------------------

(ii) the provisions of Section 3.3(i) and (ii) shall not apply to any
Participant, Vested Former Participant or Surviving Spouse;

(iii) each Participant and Vested Former Participant already receiving a
Retirement Benefit under the Plan shall receive a lump sum distribution of his
unpaid Retirement Benefit and, if he is married, his Surviving Spouse’s Benefit
under the Plan within thirty (30) days of the Change of Control in an amount
equal to the present value of such Retirement Benefit and Surviving Spouse’s
Benefit in full satisfaction of all present and future Plan liability with
respect to such Participant, Vested Former Participant and Surviving Spouse, if
any, and each Surviving Spouse already receiving a Surviving Spouse’s Benefit
under the Plan shall receive a lump sum distribution of his unpaid Surviving
Spouse’s Benefit at the same time in an amount equal to the present value of
such Surviving Spouse’s Benefit in full satisfaction of Plan liability to such
Surviving Spouse;

(iv) each Vested Former Participant who is not already receiving a Retirement
Benefit under the Plan shall receive a lump sum distribution of his unpaid
Retirement Benefit and, if he is married, his Surviving Spouse’s Benefit within
thirty (30) days of the Change in Control in an amount equal to the present
value of such Retirement Benefit and Surviving Spouse’s Benefit, and each
Surviving Spouse of either a Vested Former Participant or a Participant with
five (5) or more years of Credited Service who is not already receiving a
Surviving Spouse’s Benefit under the Plan shall receive a lump sum distribution
of his unpaid Surviving Spouse’s Benefit at the same time in amount equal to the
present value of such Surviving Spouse’s Benefit;

(v) each Participant with less than five (5) years of Credited Service who is
entitled to a benefit under Section 8.4(a) shall receive a lump sum distribution
of the present value of such Retirement Benefit within thirty (30) days from the
earlier of the date the Plan is terminated, the date he is removed from further
participation in the Plan, or the date his employment with the Corporation is
terminated, and of his Surviving Spouse’s Benefit based upon the amount of such
Retirement Benefit if he is married on the applicable date; and

(vi) each Participant who is not included in (v) above and who is not already
receiving a Retirement Benefit under the Plan shall receive

 

  (A) within thirty (30) days of the later to occur of the date of such Change
in Control or the date he completes five (5) years of Credited Service, a lump
sum distribution of the present value of his accrued Retirement Benefit under
the Plan as of the applicable date and, if he is married on such date, the
present value of his Surviving Spouse’s Benefit, and

 

  (B)

within thirty (30) days from the earliest of the date of his Retirement or
termination of employment with the Corporation, the date the Plan is terminated
or the date he is removed from further participation in the Plan, a lump sum
distribution of the present value of his additional

 

19



--------------------------------------------------------------------------------

 

Retirement Benefit accrued after the applicable event in (A) computed as of the
applicable date herein set forth in (B) and, if he is married on such applicable
date, the present value of his surviving Spouse’s Benefit.

In determining the amount of the lump sum distributions to be paid under this
Section 8.4, the following actuarial assumptions shall be used: (i) the interest
rate used shall be the interest rate used by the Pension Benefit Guaranty
Corporation for determining the value of immediate annuities as of January 1st
of either the year of the occurrence of the Change in Control or the
Participant’s retirement or termination of employment, whichever is applicable,
(ii) the 1983 Group Annuity Mortality Table shall be used; and (iii) it shall be
assumed that all Participants retired or terminated employment with the
Corporation on the date of the occurrence of the Change in Control and with the
Corporation’s consent for purposes of determining the amount of the lump sum
distribution to be paid upon the occurrence of the Change in Control.

8.5 (a) The Plan is unfunded, and the Corporation will make Plan benefit
payments solely on a current disbursement basis, provided, however, that the
Corporation reserves the right to purchase insurance contracts, which may or may
not be in the name of a Participant or Vested Former Participant, or establish
one or more trusts to provide alternative sources of benefit payments under this
Plan, provided, further, however, that upon the occurrence of a “Potential
Change in Control” the appropriate officers of the Corporation are authorized to
make such contributions to such trust or trusts as are necessary to fund the
lump sum distributions to Plan Participants required pursuant to Section 8.4 of
this Plan in the event of a Change in Control. In determining the amount of the
necessary contribution to the trust or trusts in the event of a Potential Change
in Control, the following actuarial assumptions shall be used:

(i) the interest rate used shall be the interest rate used by the Pension
Benefit Guaranty Corporation for determining the value of immediate annuities as
of January 1st of the year of the occurrence of the Potential Change in Control,

(ii) the 1983 Group Annuity Mortality Table shall be used; and

(iii) it shall be assumed that all Participants will retire or terminate
employment with the Corporation as soon as practicable after the occurrence of
the Potential Change in Control and with the Corporation’s consent.

The existence of any such insurance contracts, trust or trusts shall not relieve
the Corporation of any liability to make benefit payments under this Plan, but
to the extent any benefit payments are made from any such insurance contract in
the name of the Corporation or any Affiliate or from any such trust, such
payment shall be in satisfaction of and shall reduce the Corporation’s
liabilities under this Plan. Further, in the event of the Corporation’s
bankruptcy or insolvency, all benefits accrued under this Plan shall immediately
become due and payable in a lump sum and all Participants, Vested Former
Participants and Surviving Spouses shall be entitled to share in the
Corporation’s assets in the same manner and to the same extent as general
unsecured creditors of the Corporation.

 

20



--------------------------------------------------------------------------------

(b) Members and Vested Former Members shall have the status of general unsecured
creditors of the Corporation and this Plan constitutes a mere promise by the
Corporation to make benefit payments at the time or times required hereunder. It
is the intention of the Corporation that this Plan be unfunded for tax purposes
and for purposes of Title I of the Employee Retirement Income Security Act of
1974, as amended and any trust created by the Corporation in meeting its
obligations under the Plan shall meet the requirements necessary to retain such
unfunded status.

8.6 If any dispute arises under the Plan between the Corporation and a
Participant, Former Participant, Vested Former Participant or Surviving Spouse
(collectively or individually referred to as “Participant” in this Section 8.6)
as to the amount or timing of any benefit payable under the Plan or as to the
persons entitled thereto, such dispute shall be resolved by binding arbitration
proceedings initiated by either party to the dispute in accordance with the
rules of the American Arbitration Association and the results of such
proceedings shall be conclusive on both parties and shall not be subject to
judicial review. If the disputed benefits involve the benefits of a Participant
who is no longer employed by the Corporation or any Affiliate, the Corporation
shall pay or continue to pay the benefits claimed by the Participant until the
results of the arbitration proceedings are determined unless such claim is
patently without merit; provided, however, that if the results of the
arbitration proceedings are adverse to the Participant, then in such event the
recipient of the benefits shall be obligated to repay the excess benefits to the
Corporation. The Corporation expressly acknowledges that the amounts payable
under the Plan are necessary to the livelihood of Participants and their family
members and that any refusal or neglect to pay benefits under the preceding
sentence prior to the resolution of any dispute shall be prima facie evidence of
bad faith on its part and will be conclusive grounds for an arbitration award
resulting in an immediate lump sum payment to the Participant, of the
Participant’s benefits under the Plan then due and payable to him, unless the
arbitrator determines that the claim for the disputed benefits was without
merit. The amount of such lump sum payment shall be equal to the then actuarial
value of such benefits calculated by utilizing the actuarial assumptions then in
use for funding purposes under The Dun & Bradstreet Corporation Retirement
Account. In addition, in the event of any dispute covered by this Section 8.6
the Corporation agrees to pay the entire costs of any arbitration proceeding or
legal proceeding brought hereunder, including the fees and expenses of counsel
and pension experts engaged by a Participant and that such expenses shall be
reimbursed promptly upon evidence that such expenses have been incurred without
awaiting the outcome of the arbitration proceedings; provided, however, that
such costs and expenses shall be repaid to the Corporation by the recipient of
same if it is finally determined by the arbitrators that the position taken by
such person was without merit.

8.7 To the maximum extent permitted by law, no benefit under the Plan shall be
assignable or subject in any manner to alienation, sale, transfer, claims of
creditors, pledge, attachment or encumbrances of any kind.

8.8 The Corporation may withhold from any benefit under the Plan an amount
sufficient to satisfy its tax withholding obligations.

8.9 The Plan is established under and will be construed according to the laws of
the State of New York.

 

21



--------------------------------------------------------------------------------

8.10 Notwithstanding anything in this Plan to the contrary, in accordance with
the terms of Article IV of the Employee Benefits Agreement dated as of
October 28, 1996, among the Corporation, Cognizant Corporation (“Cognizant”) and
ACNielsen Corporation (“ACNielsen”) (“Cognizant EBA”):

(a) Following the Effective Time (as such term is defined in the Cognizant EBA)
of the reorganization of the Corporation’s businesses referred to therein, the
Corporation shall retain liability for benefits under this Plan of ACNielsen
Employees (as such term is defined in the Cognizant EBA) and Cognizant Employees
(as such term is defined in the Cognizant EBA) who were participants in this
Plan immediately prior to the Effective Time (the “Cognizant and ACNielsen SEBP
Participants”) to the extent that, prior to the Effective Time, such benefits
were accrued and to which such participants had earned vested rights hereunder;

(b) Solely with respect to determining the level of benefits payable under this
Plan, Cognizant and ACNielsen shall have the authority to consent to the
termination of employment prior to age sixty (60) of a Cognizant or ACNielsen
SEBP Participant from the Cognizant Group (as such term is defined in the
Cognizant EBA) or the ACNielsen Group (as such term is defined in the Cognizant
EBA), as the case may be;

(c) Benefits under this Plan shall not become payable to a Cognizant or
ACNielsen SEBP Participant until such participant terminates employment from the
Cognizant Group or the ACNielsen Group (as the case may be);

(d) Employment of a Cognizant or ACNielsen SEBP Participant by a member of the
Cognizant Group or the ACNielsen Group (as the case may be) after the Effective
Time shall not be deemed a violation of the noncompetition clauses of
Section 3.3 of this Plan; and

(e) Cognizant and ACNielsen SEBP Participants who participated in this Plan
immediately prior to the Effective Time shall receive a distribution hereunder,
based on their notional elective deferrals through the Effective Time, at the
time distributions are otherwise made under the Plan.

8.11 Notwithstanding anything in this Plan to the Contrary, in accordance with
the terms of Article IV of the Employee Benefits Agreement dated as of June 30,
1998, between the Corporation and The New Dun & Bradstreet Corporation (“RHD
EBA”):

(a) Following the Effective Time (as such term is defined in the RHD EBA) of the
reorganization of the Corporation’s businesses referred to therein, the
Corporation shall retain liability for benefits under this Plan of those persons
who, immediately after the Effective Time, are employed by R.H. Donnelly Inc.
(“RHD”) or any member of the RHD Group (as such term is defined in the RHD EBA)
who were participants in this Plan immediately prior to the Effective Time (the
“RHD SEBP Participants”) to the extent that, prior to the Effective Time, such
benefits were accrued and to which such participants had earned vested rights
hereunder;

 

22



--------------------------------------------------------------------------------

(b) Solely with respect to determining the level of benefits payable under this
Plan, RHD shall have the authority to consent to the termination of employment
prior to age sixty (60) of an RHD SEBP Participant from the RHD Group;

(c) Benefits under this Plan shall not become payable to an RHD SEBP Participant
until such participant terminates employment from the RHD Group;

(d) Employment of an RHD SEBP Participant by the RHD Group after the Effective
Time, shall not be deemed a violation of the noncompetition clauses of
Section 3.3 of this Plan; and

(e) RHD SEBP Participants who participated in this Plan immediately prior to the
Effective Time shall receive a distribution hereunder, based on their notional
elective deferrals through the Effective Time, at the time distributions are
otherwise made under the Plan.

8.12 Notwithstanding anything in this Plan to the contrary, in accordance with
the terms of Article IV of the Employee Benefits Agreement dated as of
September 30, 2000, among the Corporation and The New D&B Corporation (“Moody’s
EBA”):

(a) Following the Effective Time (as such term is defined in the Moody’s EBA) of
the reorganization of the Corporation’s businesses referred to therein, the
Corporation shall retain liability for benefits under this Plan of those persons
who, immediately after the Effective Time, are employed by Moody’s Corporation
(“Moody’s”) or any member of the Moody’s Group (as such term is defined in the
Moody’s EBA) who were participants in this Plan immediately prior to the
Effective Time (the “Moody’s SEBP Participants”) to the extent that, prior to
the Effective Time, such benefits were accrued and to which such participants
had earned vested rights hereunder;

(b) Solely with respect to determining the level of benefits payable under this
Plan, Moody’s shall have the authority to consent to the termination of
employment prior to age sixty (60) of a Moody’s SEBP Participant from the
Moody’s Group;

(c) Benefits under this Plan shall not become payable to a Moody’s SEBP
Participant until such participant terminates employment from the Moody’s Group;

(d) Employment of a Moody’s SEBP Participant by the Moody’s Group after the
Effective Time shall not be deemed a violation of the noncompetition clauses of
Section 3.3 of this Plan; and

(e) Moody’s SEBP Participants who participated in this Plan immediately prior to
the Effective Time shall receive a distribution hereunder, based on their
notional elective deferrals through the Effective Time, at the time
distributions are otherwise made under the Plan.

 

23